FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D20-967
                 _____________________________

S.C., Father of H.L.S., A Minor
Child,

    Appellant,

    v.

DEPARTMENT OF CHILDREN AND
FAMILIES,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

                        September 1, 2020


PER CURIAM.

    Appellant father, S.C., appeals the trial court’s final order
terminating his parental rights to minor child, H.L.S. We affirm.

     The Department of Children and Families (the Department)
sheltered the child, H.L.S., at birth. In the twenty months between
the child’s shelter and the trial on termination of parental rights,
Appellant’s visitation remained supervised due to numerous
missed visits and a lack of engagement in his case plan.

   At the time of trial, the only case plan task Appellant had
completed was a parenting class, which Appellant did not begin
until after the Department filed a petition for involuntary
termination of parental rights—thirteen months after the child
had been removed and sheltered. Appellant repeatedly failed to
follow through with referrals for domestic violence intervention
and infant mental health counseling. While Appellant attempted
to engage in some case tasks shortly before the trial, twenty
months and four review hearings had passed since the child’s
removal during which Appellant never substantially engaged in
his case plan. Appellant also provided no financial support for the
child when in the care of foster parents.

     The trial court found Appellant’s inconsistent visitation
demonstrated a marginal effort that was incidental or token, as
described by the statutory definition for abandonment. See
§ 39.01(1), Fla. Stat. (2019). Additionally, the court found
Appellant did not make a “significant contribution to the child’s
care and maintenance,” nor did he “establish or maintain a
substantial and positive relationship” with the child. Id.

     The trial court found by clear and convincing evidence (1)
there was sufficient proof of two statutory grounds for termination,
(2) termination was in the manifest best interests of the child, and
(3) termination was the least restrictive means of protecting the
child. The court completed a detailed manifest best interests
analysis using the eleven-factor test required by section 39.810,
Florida Statutes (2019). After making these findings, the court
granted the petition for involuntary termination of Appellant’s
parental rights.

     Our standard of review in termination of parental rights cases
is highly deferential. A trial court’s “finding that evidence is clear
and convincing enjoys a presumption of correctness and will not be
overturned on appeal unless clearly erroneous or lacking in
evidentiary support.” N.L. v. Dep’t of Children & Family Servs.,
843 So. 2d 996, 999 (Fla. 1st DCA 2003). Here, the trial court’s
findings are supported by competent, substantial evidence and are
not otherwise clearly erroneous.

    AFFIRMED.

LEWIS, NORDBY, and LONG, JJ., concur.

                                  2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Robert C. Allen, Pensacola, and Jonathan Mills, Orlando, for
Appellant.

Sarah J. Rumph, Appellate Counsel, Children’s Legal Services,
Tallahassee, for Appellee Department of Children and Families;
Thomasina Moore, Statewide Director, and Sara Elizabeth
Goldfarb, Senior Attorney, Guardian ad Litem Program,
Tallahassee, and Morgan Lyle Weinstein of Weinstein Law, P.A.,
Fort Lauderdale, for Appellee Guardian ad Litem Program.




                              3